NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Application
Applicant’s terminal disclaimer, claim amendments, and remarks filed on 12/13/2021 have been received. In the response filed on 12/13/2021, claim 12 was amended. 
Claims 1-18 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,936,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,588,333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The base claim is claim 1. Claim 1 recites a method of making a high fat feed block comprising pouring an exotherming admixture into a container; wherein the exotherming admixture comprises sugar containing component, a blendable fat, water, and a hardening agent. Claim 1 recites the exotherming admixture is at an elevated temperature such that the admixture is pourable. Claim 1 recites the admixture comprises 7-33% fat and high fat pellets. Claim 1 recites admixing 5-20 wt. % high fat pellets with the pourable composition at the elevated temperature. Claim 1 recites the 
The prior art of record fails to reasonably teach or suggest the claimed method of forming a high fat feed block. The prior art of record fails to teach or suggest a pourable composition that exotherms to produce a pourable composition at an elevated temperature and admixing high fat pellets with the pourable composition at the elevated temperature. The prior art of record fails to teach or suggest admixing high fat pellets with a pourable composition to form a pourable admixture containing high fat pellet. Additionally, the prior art of record teaches preventing the separation of the fat during and after manufacturing of the block (Schoeder, col. 6, ln. 25-30). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Walter A Moore/Primary Examiner, Art Unit 3619